NOTICE OF ALLOWANCE 

This notice of allowance is supplemental to the Notice of Allowance mailed on 10/01/2021. No additional changes to the claims have been made. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered. 
Information Disclosure Statements
Information Disclosure Statements (IDS) filed on 03/15/2022 and 12/21/2021 have been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 
Statement of Reasons for Allowance
The Examiner’s reasons for allowance are maintained for the reasons indicated in the Notice of Allowance mailed 10/21/2021. The IDS references submitted on 03/15/2022 and 12/21/2021 have been fully considered, however the claimed UV filters together with the zinc compounds claimed improves the stability of the zinc pyrithione more than zinc pyrithione and zinc compounds together without the UV filter being present as demonstrated throughout Tables 1-6 of the instant specification, and the Declarations made of record on 03/19/2021 and 09/15/2021. The presence of the claimed zinc compounds, zinc pyrithione and UV filters provides for better stabilization of zinc pyrithione relative to formulations having no UV filter being present. Tables 1-2 demonstrate that the claimed composition provide better ZPTO stability as compared to compositions not containing the additional zinc compound. Table 1 of the Declaration filed on 3/19/2021 shows that the claimed UV stabilizers achieve stabilization of ZPTO relative to other known stabilizers including phenylbenzimidazole sulfonic acid or no UV filter being present. 
Accordingly, in view of the unexpected results presented of record, the instant claims are maintained as allowable
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619